Citation Nr: 1759885	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The claim was remanded by the Board in April 2015 and February 2016 for additional development.  

The Veteran provided testimony before a Veterans Law Judge in December 2014.  When that judge retired, he provided new testimony before the undersigned in an October 2017 videoconference hearing.  Transcripts of each hearing are of record.    


FINDING OF FACT

Bilateral hearing loss, first manifested many years after service, did not have its clinical onset during or as a result of service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1112, 1154(a) (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in June 2010, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The issue on appeal was previously before the Board in April 2015, when it was remanded for additional development.  In accordance with the remand instructions, a VA examination and opinion was obtained and associated with the claims file and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss due to in-service noise exposure.  Unfortunately, the Board finds that service connection is not warranted.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.  §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (West 2012).

The medical evidence dated since the claim was filed, including VA examinations in 2012 and 2016, each demonstrate a current diagnosis of bilateral hearing loss according to 38 C.F.R. § 3.385 (2017).  

The Board notes that his claimed noise exposure from weapons training and flight line engine noise is consistent with the circumstances of his service.  Therefore, his reports are competent and credible and the in-service noise exposure is conceded.  38 U.S.C. § 1154(a).  However, service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  

The Board notes that there are two audiograms listed on his enlistment examination in November 1963 and one audiogram was recorded upon separation in November 1965.  As it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard (listed in parentheses) by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
Add
15
10
10
10
5

The audiogram included with the November 1963 enlistment examination revealed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
X
25 (30)
LEFT
5 (20)
0 (10)
0 (10)
X
15 (20)


The second audiogram was added to the examination report in the notes section and revealed pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-10 (0)
X
25 (30)
LEFT
0 (15)
-5 (5)
-10 (0)
X
35 (40)

Upon separation examination in November 1965, pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
X
15 (20)
LEFT
5 (20)
5 (15)
10 (20)
X
15 (20)

Speech audiometry was not recorded during any of the audiograms in service.  

The Veteran denied ear, nose, or throat trouble in a report of medical history upon enlistment in 1963.  In a November 1965 report of medical history, they Veteran checked yes next to "ear, nose, and throat trouble" but only indicated that he had had his tonsils removed as a child.  

Following service, the first evidence of bilateral hearing loss is the Veteran's June 2010 claim for service connection benefits, more than 50 years post-discharge from active duty service.  

Multiple VA examinations and opinion have been provided in this claim, and each of them are against the claim.  A November 2010 a VA examiner determined that because the Veteran's hearing was normal at separation, it is not at least as likely as not that the current hearing loss is related to in-service noise exposure.  An August 2012 VA examiner determined that because the Veteran's hearing was normal at enlistment and separation, with no significant auditory threshold shift during service, the current hearing loss is not at least as likely as not caused by or a result of an event in military service.  

A new VA examination and opinion was obtained in July 2015, where the examiner noted that while an enlistment examination indicated a possible hearing loss disability, that was done using an automated audiometer.  The enlistment audiogram, which demonstrated hearing within normal limits, was conducted by a person, which the examiner essentially finds to be more reliable.  The examiner further noted that the separation examination was within normal limits bilaterally and that there were no significant threshold shifts from the enlistment examination.  The examiner further found that even if the automated enlistment audiogram were taken into account, several of the hearing thresholds actually improved during service according to the separation examination (including the threshold at 4000 Hertz).  As such, the examiner concluded that it is less likely than not that any current hearing loss was due to noise exposure during service.  

In a May 2016 addendum opinion, the 2015 examiner further noted that in providing that opinion, the converted data from ASA to ISO-ANSI standards was also considered.  The examiner further explained that based on studies of anatomical and physiological data on the recovery process following noise exposure, it is unlikely that delayed effects from noise exposure occur.  Based on the foregoing and the information contained in the 2015 opinion, the examiner stated that the Veteran's hearing loss is less likely than not associated with his military noise exposure.  

The remainder of the medical evidence of record does not include any evidence regarding the etiology of bilateral hearing loss.  

While the Veteran has asserted that his bilateral hearing loss began during service and is etiologically related to military service, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although he is competent to report when lay-observable symptoms such as a loss in hearing acuity began, the fact that his hearing was found to be normal at separation, that he specifically did not report hearing loss despite indicating a history of other ear, nose, and throat problems, and that his reported symptoms were not noted for five decades post-service weighs significantly against his claim. 

For these reasons, service connection is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


